ALLREAD, J.
Epitomized Opinion
Publish fid Only in Ohio Law Abstract
This was ai> action for damages to an automobile arising out of a collision. Lawyer, the owner and driver of one car, brought suit in Franklin County under 6308 GC. Subsequently, Hildebrand, the owner and driver of the other car, brought suit in Wyandot County. The Wyandot County case was first tried and resulted in a judgment and verdict in'-favor of Hildebrand, and against Lawyer, for $200. No error was prosecuted in this case. After this judgment was rendered, Hildebrand set up this judgment as res adjudicata in the Franklin County case. Lawyer filed a de-nfurrer to this defense, which was overruled. As' final judgment was rendered for Hildebrand, Lawyer prosecuted error. In affirming the judgment of the lower court, the Court of Appeals held:
1, As the Franklin County action substantially involved the relitigation of the same facts involved in the Wyandot County case, the Wyandot decision was res adjudicata.
2. The mere priority of the first action in Franklin County would not in any way affect the decision of the Wyandot case, as it is the judgment which supports the plea of res ad-judicata and not the mere pendency of the action.